In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐1632

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


CHAD VINCENT IACONA,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
                    Southern District of Illinois.
         No. 11‐CR‐30120‐MJR — Michael J. Reagan, Judge. 


   ARGUED FEBRUARY 26, 2013 — DECIDED AUGUST 27, 2013


  Before  EASTERBROOK,  Chief  Judge,  and  ROVNER  and                
WILLIAMS, Circuit Judges.

    ROVNER, Circuit Judge. On December 2, 2011, Chad Vincent
Iacona  was  convicted  of  fraud  in  connection  with  an  access
device and aggravated identity theft, in violation of 18 U.S.C.
§§ 1029(a)(2) and 1028A respectively. Those charges stemmed
from his actions in obtaining a Wells Fargo Visa card using the
identification of another person, Nancy Clymer, without her
2                                                       No. 12‐1632

authorization,  and  with  the  intent  to  defraud  her  and  her
business, D & L Investigations. 
   Iacona worked as a process server for D & L Investigations
(“D&L”),  a  private  investigation  service  owned  by  Nancy
Clymer. D&L was formed by Clymer and her husband Donald,
and  Clymer  continued  to  operate  it  after  Donald’s  death  in
1989.  The  business  mainly  consisted  of  providing  process
service for local attorneys, but also encompassed some surveil‐
lance and other investigative work. 
    In May 2005, Iacona agreed to purchase the business from
Clymer. Because Clymer had previously attempted to sell the
business only to have the purchasers default within a month,
she demanded the implementation of certain protections from
Iacona.  In  the  purchase  agreement  with  Iacona,  Clymer
structured the arrangement so as to retain ownership of the
business  while  Iacona  paid  $2000  per  month  for  two  years
toward  a  total  purchase  price  of  $95,000,  with  a  balloon
payment  of  the  remaining  balance  after  those  two  years.
During that payment period, Clymer would retain ownership
of  the  business,  but  Iacona  would  run  the  business.  The
agreement  also  required  Iacona  to  secure  a  line  of  credit  in
order to pay the recurring monthly expense for an investiga‐
tive  research  service.  Those  terms  were  later  renegotiated
when  Iacona  had  difficulty  paying,  and  Clymer  ultimately
signed over the business to him in early 2008.
    The testimony at trial established that Iacona quickly began
to establish numerous lines of credit in the name of D&L and
in  Clymer’s  name.  Almost  immediately  after  the  purchase
agreement, Iacona obtained from George Weber Chevrolet a
No. 12‐1632                                                       3

Chevrolet Malibu either in a lease or purchase arrangement
(the testimony diverged on that point). The paperwork for that
vehicle signed by Iacona listed him as the president of D&L
although Clymer was the president at that time, and indicated
that he had worked for D&L for 16 years even though at that
time he had worked at D&L for only about a month of its 16‐
year existence. The paperwork represented the gross annual
income of D&L as “$500,000 plus,” but Clymer testified that in
its best year D&L earned only approximately $50,000. When
Clymer learned of Iacona’s acquisition of the Malibu, and that
he had also opened a credit account with Office Depot, she had
her  attorney  send  a  letter  to  the  dealership  and  to  Office
Depot—with  a copy to Iacona—informing them that Iacona
had no authority to open a line of credit in D&L’s name and
that he was not the president of D&L.
    Iacona nevertheless proceeded to open up numerous other
credit  cards,  which  he  used  to  incur  significant  debt  on
purchases unrelated to the business, and continued to do so for
the  ensuing  two  years.  The  suspect  purchases  included
multiple charges at Bed, Bath & Beyond, Pet Smart, grocery
stores, restaurants, and charges related to a swimming pool
and the purchase of a pool table. One of those credit lines, with
Capital One, was obtained through an internet application in
which  Clymer’s  name,  social  security  number,  and  date  of
birth were used. Only one credit card, however, was the focus
of the criminal complaint—a Wells Fargo Visa card. 
   The testimony was undisputed that Rebecca Rasmussen,
Iacona’s sister who was hired by Iacona as a secretary for D&L,
applied  for  the  Wells  Fargo  Visa  by  phone  and  represented
herself to be Clymer. Rasmussen used Clymer’s social security
4                                                        No. 12‐1632

number and personal information as well as information about
D&L  to  obtain  the  Wells  Fargo  Visa  with  a  credit  limit  of
$50,000, split evenly into a $25,000 account in Clymer’s name
and a $25,000 account in Iacona’s name. Under the terms of the
card,  Clymer  was  personally  liable  for  the  debts  on  both
accounts.  Iacona  testified,  however,  that  he  was  not  present
when Rasmussen made that call and that she did not do so
under his direction. Instead, he asserts that he instructed her to
obtain a credit card with the lowest interest rate possible, and
that she obtained the Wells Fargo Visa on her own initiative. 
    The  government  presented  the  testimony  of  Rasmussen
that  Iacona  instructed  her  to  call  to  obtain  that  Wells  Fargo
Visa and that he was present during that call and supplied her
with Clymer’s personal information in response to the ques‐
tions  during  that  phone  application.  The  government  also
played a recording of that call to allow the jury to hear pauses
in Rasmussen’s answers which she attributed to the delay in
obtaining the answers from Iacona. 
    In  addition,  the  government  presented  testimony  that
Iacona maintained control over the credit cards and payment
statements.  Rasmussen  testified  that  she  only  opened  mail
related to the process serving business, and that credit card
mail  was  left  in  a  pile  for  Iacona  to  open  himself.  Postal
inspector Matthew Murrow, who had investigated the allega‐
tion  of  identity  theft,  provided  some  corroboration  for  that
contention.  He  testified  that  when  he  executed  a  search
warrant at D&L, he observed a large pile of bills, credit card
statements, and mail collection notices, some opened and some
unopened, on the desk in Iacona’s office, and that the stack was
3 or 4 inches high. He further testified that in that stack was a
No. 12‐1632                                                        5

credit  card  in  Iacona’s  name  as  an  authorized  user  on  an
account in Clymer’s name, and that a corresponding card for
Clymer on that account was found in the garbage can next to
Iacona’s desk. 
    As part of the investigation, Murrow contacted Iacona to
question him regarding the lines of credit opened in Clymer’s
name. Shortly after Murrow spoke with him, Iacona contacted
Wells Fargo and attempted to make arrangements to pay off
the debt for which Clymer was liable. He also called Clymer
and left her a voicemail which she played for Murrow. In that
recording, Iacona stated:
     I’ve got some Postal Inspector calling me … about
     credit  cards  under  or  it  has  your  name  on  it  or
     something like—account so, uhm, it shouldn’t have
     anything to do with your name. We took out some
     accounts that were through D & L with the tax ID
     number so—uhm, I don’t know if you know any‐
     thing about that or not, but this guys [sic] calling me
     —asking about your name, so. Call me back so I can
     figure out what’s going on with this.
Trial  Transcript,  Vol.  II,  11/29/11  at  203.  Contrary  to  that
voicemail message in May 2009 by Iacona questioning whether
Clymer knew about the accounts, Iacona testified at trial that
he had discussed with Clymer the lines of credit years earlier. 
   Murrow  also  testified  as  to  the  debts  incurred  on  the
Capital One and Wells Fargo accounts, and provided summary
exhibits indicating that the accounts were used overwhelm‐
ingly  for  personal  rather  than  business‐related  expenses.
Murrow  testified  that  the  Wells  Fargo  card  with  Clymer’s
6                                                     No. 12‐1632

name,  as  opposed  to  the  one  with  Iacona’s  name  on  it,  was
used solely for transactions that did not involve face‐to‐face
contact,  such  as  internet  purchases  or  ATM  withdrawals.
Finally, he provided a summary chart demonstrating a pattern
of balance transfers from credit card accounts for which Iacona
or D&L was liable to the Capital One and Wells Fargo accounts
for which Clymer was personally liable. 
    Iacona’s  defense  was  that  the  use  of  Clymer’s  name  to
obtain  credit  through  Wells  Fargo  was  done  without  his
knowledge by Rasmussen on her own initiative in response to
his directive merely to obtain a low interest credit card for the
business. Although initially acknowledging that he signed the
agreement at George Weber Chevrolet and the signature card
at the bank, he testified that those documents may have been
forwarded  via  fax  or  mail  and  that  Rasmussen  may  have
signed them for him. He further testified that the signatures on
the checks paying the credit card bills were not uniform and
were not done by him. He stated that both Rasmussen and the
office  assistant  that  eventually  replaced  her,  Khara  Moehle,
handled credit card statements and that they often forged his
name on checks to pay the bills when he was out of the office.
In  response  to  that  testimony,  the  government  called  as  a
rebuttal  witness  Moehle,  who,  consistent  with  Rasmussen’s
testimony, declared that she only opened mail from attorneys
related to the process serving and investigative activities of the
business and that credit card statements were left for Iacona.
Other than his own testimony, the only other defense witness
presented by Iacona was his father‐in‐law who was presented
as a character witness.
No. 12‐1632                                                          7

    In closing argument, the prosecutor repeatedly highlighted
the contradictions between the testimony of Iacona, and that of
the other witnesses such as Rasmussen, Clymer, Murrow and
Moehle. On appeal, Iacona argues that those closing statements
went  too  far,  and  that  by  referring  to  Iacona  as  a  liar  the
prosecutor engaged in misconduct that denied him a fair trial.
Specifically, Iacona points to the following excerpts from the
closing  argument,  which  we  set  forth  verbatim  because  the
severity of the language and the context can be significant in
evaluating such claims of prosecutorial misconduct:
     Did you hear them tell the kind of bold falsehoods
     Mr. Iacona swore and told to you under oath, raise
     your hand oath? He even denies it is his signature
     on the signature card at the bank, and every single
     payment  to  the  credit  card  companies,  not  my
     signature.
Trial Transcript, Vol. IV, 12/1/11 at 159‐60.
     It  is  the  same  signature  on  all  of  the  checks,  both
     when Rebecca Masmussen [sic] was there and when
     Khara  Moehle  was  there.  I  must  say,  ladies  and
     gentlemen,  Khara  came  in  as  a  rebuttal  witness
     because  who  could  have  imagined  Mr.  Iacona
     would have denied writing any of the checks.
Id. at 160.
     You  know,  you  have  heard  evidence  through  the
     testimony of the defendant himself and the examina‐
     tion of the defendant himself where you kind of get
     an idea about Mr. Iacona’s honesty, not just here in
8                                                          No. 12‐1632

      the  courtroom  or  on  the  witness  stand,  but  his
      honesty in the dealings with all sorts of people that
      he gets money from.
Id. at 161.
      You are entitled to consider every bit of Mr. Iacona’s
      testimony under oath here in this courtroom. It is
      evidence too and I submit to you ladies and gentle‐
      men that as you evaluate, you will agree amongst
      yourselves  that  he  damned  himself  with  his  false
      testimony; not a mistake, not a misunderstanding.
Id. at 170.
     Iacona  also  challenges  an  additional  statement,  but  it  is
clear that the reference in that statement is to Iacona’s charac‐
terization of the government witnesses as liars, not a reference
to  Iacona’s  dishonesty,  and  therefore  it  is  irrelevant  to  this
argument. We note, however, that even if the statement were
directed at Iacona, the outcome of this appeal would be the
same.
     In order to evaluate a claim of prosecutorial misconduct to
determine if it deprived a defendant of a fair trial, we conduct
a two‐part inquiry. United States v. Tucker, 714 F.3d 1006, 1012
(7th  Cir.  2013).  First,  we  determine  whether  the  challenged
conduct was improper, and second, we evaluate the conduct
in  light  of  the  trial  as  a  whole  to  decide  if  it  deprived  the
defendant of a fair trial. Id. Therefore, Iacona must establish as
an initial matter that the statements were improper, and if he
meets  that  hurdle  then  we  consider  whether  the  improper
statements operated to deny him due process. 
No. 12‐1632                                                             9

    Iacona  asserts  that  through  those  comments  in  closing
arguments, the prosecutor accused him of lying on the witness
stand multiple times and asked the jury to infer from those lies
that  he  was  a  dishonest  person.  He  maintains  that  such
conduct was improper because it distracted the jury from its
duties through sheer repetition and was not based on a fair
reading  of  the  evidence.  Furthermore,  he  argues  that  the
statements  were  prejudicial  because  the  misconduct  was
severe, he did nothing to invite it, the impact was not amelio‐
rated  by jury instructions  or rebuttal  opportunities,  and  the
case against him was weak. 
    In general, whether prosecutorial misconduct was sufficient
to require judgment as a matter of law is reviewed for abuse of
discretion.  United  States.  v.  Hills,  618  F.3d  619,  635  (7th  Cir.
2010). Iacona failed to object to the statements made in closing
argument, however, and therefore  we review only for plain
error. Accordingly, we will reverse only if Iacona can demon‐
strate an error that is plain, that affects his substantial rights,
and  that  seriously  affects  the  fairness,  integrity  or  public
reputation  of  the  judicial  proceeding,  effectuating  a  miscar‐
riage of justice. United States v. Martin, 692 F.3d 760, 763 ‐764
(7th Cir. 2012); Tucker, 714 F.3d at 1011‐1012.
    Iacona falters at the first step of the two‐part test, in that he
cannot  show  that  the  statements  by  the  prosecutor  were
improper.  Iacona  argues  that  there  are  several  limits  on  the
ability of the government to call a defendant a liar, and that
two such limits were violated here: first, the attacks were so
repetitive as to go beyond the bounds of appropriate zealous
advocacy and to enter into the realm of unfounded character
attack;  and  second,  the  comments  were  not  based  on  the
10                                                        No. 12‐1632

evidence introduced at trial. An analysis of the record demon‐
strates that neither of those contentions are valid. 
     We have repeatedly held that “[w]here the character and
credibility  of  the  defendant  are  at  issue  and  the  evidence
allows  the  inference  that  the  defendant  has  been  less  than
truthful, the prosecutor does not err in closing argument by
referring to the defendant as a liar.” United States v. Catalfo, 64
F.3d 1070, 1080 (7th Cir. 1995); United States v. Turner, 651 F.3d
743, 752 (7th Cir. 2011). That does not mean the prosecutor is
without limits in pursuing such a line of attack. Indeed, we
have recognized that “where the terms ‘fabricated’ or ‘lies’ are
used repeatedly to the point of excessiveness, the line between
the ‘undignified and intemperate’ … and the hard or harsh but
fair may be crossed with a resultant impairment of ‘the calm
and  detached  search  for  the  truth  to  which  a  criminal  trial
should aspire.’” United States v. Craig, 573 F.2d 455, 494 (7th
Cir. 1977); Catalfo, 64 F.3d at 1080; United States v. Chaimson, 760
F.2d 798, 811 (7th Cir. 1985). Therefore, we consider whether
the references to Iacona’s veracity in this case crossed that line.
    The central question in determining whether this was error
is whether the comments reflected reasonable inferences from
the evidence adduced at trial rather than an expression of the
prosecutor’s  personal  opinion,  and  whether  the  comments
became so excessive as to impair the jury’s detached search for
the  truth.  Turner,  651  F.3d  at  752;  Chaimson,  760  F.2d  at  811;
Catalfo,  64  F.3d  at  1080;  United  States  v.  Goodapple,  958  F.2d
1402,  1409‐1410  (7th  Cir.  1992).  If  the  evidence  supports  the
comments, a prosecutor is at liberty to speak harshly about the
defendant. Turner, 651 F.3d at 752. The statements made in this
case fall comfortably within the permissible zone. 
No. 12‐1632                                                       11

    The  testimony  provided  by  Iacona  was  directly  contra‐
dicted by the testimony of multiple government witnesses, as
well as by physical evidence. In each of the challenged state‐
ments,  the  prosecutor  points  out  those  contradictions.  For
instance, in the first challenged statement, the prosecutor asks
the jury if it heard the bold falsehoods that Iacona swore under
oath, and then points to Iacona’s denial that it was his signa‐
ture  on  the  signature  card  at  the  bank  and  on  each  of  the
checks to the credit card companies. That was a fair character‐
ization of the evidence. Iacona’s contention that he did not sign
the signature card at the bank was contradicted by his own
testimony, in which he initially acknowledged that he accom‐
panied  Clymer  to  the  bank  to  become  a  signatory  on  the
account.  Moreover,  his  statement  that  the  checks  were  not
signed by him but were handled by his office assistants was
contradicted  by  both  Rasmussen  and  Moehle,  who  testified
consistently  that  Iacona  handled  all  such  bills.  There  was
nothing presented at trial that would establish any motive for
those employees to lie, nor was there any testimony as to any
financial or other gain that accrued to them from those credit
cards. In fact, the undisputed testimony was that the purchases
made on the cards benefitted Iacona alone. All of that evidence
rendered his statements inherently incredible, and the prosecu‐
tor did not err in pointing out those credibility problems. The
second challenged statement covers similar ground, in that the
prosecutor  again  referenced  the  similarity  between  the
signatures on the checks, and the unlikelihood that signatures
during Rasmussen’s tenure would appear so similar to those
made during Moehle’s employment if signed by them and not
12                                                     No. 12‐1632

Iacona. That is a fair commentary on the logical import of the
evidence. 
    The final two statements relating to Iacona’s truthfulness
were pleas to the jury to consider the testimony of Iacona and
the history of his dealings with people, and to determine his
honesty  from  all  of  that  evidence.  In  those  statements,  the
prosecutor  emphasized  to  the  jury  that  it  was  entitled  to
consider  Iacona’s  testimony  under  oath  as  evidence  and  to
evaluate  it,  and  the  prosecutor  argued  that  such  testimony
evidenced his guilt. Iacona has failed to point to anything in
those  statements  that  is  an  inaccurate  statement  of  the  law.
Iacona’s  testimony  was  evidence  in  the  case,  and  the  jury
properly could determine his credibility based on all of that
evidence. At no point did the prosecutor inject his personal
opinion  as  to  Iacona’s  credibility;  instead,  the  prosecutor
pointed  out  the  inconsistencies  between  Iacona’s  testimony
and  that  of the  other witnesses,  and encouraged  the jury to
consider all of that evidence in determining his credibility and
his guilt. That is neither improper nor excessive, particularly in
a case such as this in which the only defense presented was
Iacona’s testimony. In such a case, it is unremarkable that the
prosecutor in closing arguments would address the veracity of
the defendant’s testimony in light of the testimony of the other
witnesses. 
    As we noted in Turner, a “canonical statement in this field”
is that a prosecutor may strike hard blows as long as they are
not foul ones. Turner, 651 F.3d at 752; Berger v. United States,
295 U.S. 78, 88 (1935). Where the evidence supports an infer‐
ence that the defendant has lied, then a comment in closing
argument as to his credibility, including referring to him as a
No. 12‐1632                                                   13

liar, is a hard but fair blow, as long as the argument is made
based on the evidence and not a comment as to the prosecu‐
tor’s personal opinion. Turner, 651 F.3d at 752; Catalfo, 64 F.3d
at 1080. That is precisely what occurred here, and accordingly
the statements were not improper. Because there was no error,
we need not consider the question of prejudice. 
                                                    AFFIRMED.